FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 31, 2009 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Delaware) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 8 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data and preliminary quarterly loan portfolio analysis as of and for the period ended June 30, 2009 attached as Exhibits 99.1 and 99.2, respectively, which are being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Monthly Financial Data as of and for the period endedJune 30, 2009 (Unconsolidated) 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period endedJune 30, 2009 S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated:July 31, 2009 By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1 Monthly Financial Data as of and for the period endedJune 30, 2009 4-5 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period endedJune 30, 2009 6-8 3 EXHIBIT 99.1 First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unaudited, Unconsolidated Financial Highlights (Dollars in thousands) As of, for the month ended June 30, 2009 As of, for the month ended May 31, 2009 As of, for the month ended June 30, 2008 As of, for the 6 months ended June 30, 2009 As of, for the 6 months ended June 30, 2008 Cash and investment securities $ 195,977 $ 325,438 $ 390,455 Total mortgage-backed securities $ - $ 38,263 $ 43,233 Total assets $ 6,367,188 $ 6,721,490 $ 7,178,136 LOANS: Gross loans receivable $ 6,133,210 $ 6,247,353 $ 6,559,610 Loans funded: Single family loans $ 852 $ - $ 70,165 $ 29,522 $ 437,649 Multi family loans - - 53,620 68,248 303,447 Commercial & industrial real estate loans - - 2,750 - 11,297 Other loans 2,509 199 7,048 8,313 24,562 Total loans funded 3,361 199 133,583 106,083 776,955 Loans originated for third parties 2,450 569 - 5,953 3,861 Total loans originated $ 5,811 $ 768 $ 133,583 $ 112,036 $ 780,816 Percentage of ARMs originated 100 % 100 % 10 % 82 % 10 % Loan repayments: Single family loans $ 22,970 $ 18,376 $ 49,434 $ 92,996 $ 362,712 Multi family & commercial real estate loans 29,237 22,967 31,845 89,151 243,173 Other loans 1,249 4,960 1,724 25,219 13,872 $ 53,456 $ 46,303 $ 83,003 $ 207,366 $ 619,757 Loans sold $ - $ 10,897 $ - $ 21,813 $ 1,060 Percentage of adjustable rate loansto the total portfolio 70.32 % 70.59 % 79.73 % Non-performing assets to total assets ratio 10.15 % 9.62 % 8.20 % Delinquent loans: Non-accrual single family loans $ 543,720 $ 541,681 $ 491,693 Single family loans 30-59 days delinquent $ 73,723 $ 96,677 $ 126,286 Single family loans 60-89 days delinquent $ 35,494 $ 58,432 $ 81,410 BORROWINGS: Federal Home Loan Bank advances $ 1,350,000 $ 1,610,000 $ 2,199,000 Reverse repurchase agreements $ - $ - $ 370,000 DEPOSITS: Retail deposits $ 3,530,454 $ 3,433,407 $ 3,169,443 Wholesale deposits 1,115,259 1,240,816 691,737 $ 4,645,713 $ 4,674,223 $ 3,861,181 Net increase (decrease) in deposits $ (28,510 ) $ 370 $ (48,136 ) $ (270,999 ) $ (307,767 ) 4 AVERAGE INTEREST RATES (CONSOLIDATED): As of, for the month ended June 30, 2009 As of, for the month ended May 31, 2009 As of, for the month ended June 30, 2008 As of, for the 6 months ended June 30, 2009 As of, for the 6 months ended June 30, 2008 Yield on loans 4.64% 5.02% 5.82% 5.17% 6.48% Yield on investments 0.86% 2.54% 5.23% 2.25% 5.09% Yield on earning assets 4.37% 4.83% 5.77% 4.91% 6.38% Cost of deposits 2.61% 2.78% 3.23% 2.80% 3.62% Cost ofborrowings 2.92% 2.89% 3.55% 2.88% 4.13% Cost of money 2.70% 2.81% 3.36% 2.82% 3.81% Earnings spread 1.67% 2.02% 2.41% 2.09% 2.57% Effective net spread 1.69% 2.03% 2.58% 2.08% 2.76% 5 EXHIBIT 99.2 PRELIMINARY QUARTERLY LOAN PORTFOLIO ANALYSIS Unaudited, Unconsolidated (Dollars in thousands) Summary of Loan Portfolio Balances June 30, 2009 March 31, 2009 December 31, 2008 First trust deeds residential loans: One to four units $ 3,988,511 $ 4,215,571 $ 4,378,731 Five or more units 1,906,711 1,975,655 1,936,286 Residential loans 5,895,222 6,191,226 6,315,017 Other real estate loans 141,751 147,010 154,994 Non-Real estate loans 96,237 106,386 114,392 Total loans receivable $ 6,133,210 $ 6,444,622 $ 6,584,403 Single family loan portfolio by year of origination Year of Origination June 30, 2009 March 31, 2009 December 31, 2008 2003 and prior $ 278,951 7.0 % $ 292,397 6.9 % $ 301,288 6.8 % 2004 513,925 12.9 % 544,122 12.9 % 567,660 13.0 % 2005 1,204,398 30.2 % 1,297,572 30.8 % 1,390,979 31.8 % 2006 767,324 19.2 % 825,049 19.6 % 876,255 20.0 % 2007 320,012 8.0 % 332,958 7.9 % 341,023 7.8 % 2008 875,129 22.0 % 894,944 21.2 % 901,526 20.6 % 2009 28,772 0.7 % 28,529 0.7 % - 0.0 % Total single family portfolio $ 3,988,511 100.0 % $ 4,215,571 100.0 % $ 4,378,731 100.0 % Single family loan portfolio by original LTV ratio Original LTV Ratio June 30, 2009 March 31, 2009 December 31, 2008 <65% $ 900,015 22.6 % $ 938,730 22.2 % $ 949,119 21.6 % 65 - 70% 508,443 12.7 % 533,547 12.7 % 535,765 12.2 % 70 - 75% 564,335 14.1 % 587,872 13.9 % 606,856 13.9 % 75 - 80% 1,825,963 45.8 % 1,942,552 46.1 % 2,047,508 46.8 % 80 - 85% 37,162 0.9 % 42,231 1.0 % 46,797 1.1 % 85 - 90% 117,399 2.9 % 133,128 3.2 % 153,273 3.5 % >90% 35,194 1.0 % 37,511 0.9 % 39,413 0.9 % Total single family portfolio $ 3,988,511 100.0 % $ 4,215,571 100.0 % $ 4,378,731 100.0 % Single family loan portfolio by estimated current LTV ratio Estimated Current LTV -Price Adjusted(1) Loan Balance % of Portfolio Average Estimated Current LTV Ratio <70% $ 834,004 20.9 % 51.3 % >70% <80% 469,320 11.8 % 75.2 % >80% <90% 598,993 15.0 % 84.8 % >90% <100% 500,833 12.6 % 95.4 % >100% <110% 498,380 12.5 % 104.8 % >110% 878,119 22.0 % 124.2 % Partially Charged Off (2) 199,553 5.0 % 100.0 % Not in MSAs 9,309 0.2 % N/A Total single family portfolio $ 3,988,511 100.0 % 89.5 % (1)The current estimated loan to value ratio is based on OFHEO March 2009 data. The OFHEO housing price index provides a broad measure of the housing price movements by Metropolitan Statistical Area (MSA). In evaluating the potential for loan losses within the bank’s portfolio, the Bank considers both the fact that OFHEO data cannot reflect price movements for the most recent three months, and that individual areas within an MSA will perform worse than the average for the larger area. The Bank therefore also looks at sales data that is available by zip code, as well as the Bank’s experience with marketing foreclosed properties in estimating the loan loss reserve that is required. (2)The $199.6 million of loans were charged off by $125.5 million to their estimated collateral value. 6 Single family loan portfolio by borrower documentation type Borrower documentation type (3) June 30, 2009 March 31, 2009 December 31, 2008 Verified Income/Verified Assets $ 1,730,935 43.4 % $ 1,794,891 42.6 % $ 1,808,445 41.3 % Stated Income/Verified Assets 955,424 24.0 % 1,022,258 24.2 % 1,087,151 24.8 % Stated Income/Stated Assets 966,532 24.2 % 1,041,623 24.7 % 1,100,672 25.2 % No Income/No Assets 335,620 8.4 % 356,799 8.5 % 382,463 8.7 % Total single family portfolio $ 3,988,511 100.0 % $ 4,215,571 100.0 % $ 4,378,731 100.0 % (3) Low documentation categories include $782.4 million of loans that have been fully documented during the modification process. Single family loan portfolio by geographic distribution Region June 30, 2009 March 31, 2009 December 31, 2008 Los Angeles County $ 1,168,364 29.3 % $ 1,212,260 28.7 % $ 1,233,889 28.2 % San Francisco Bay Area 698,885 17.5 % 737,736 17.5 % 768,262 17.5 % Central California Coast 549,470 13.8 % 577,019 13.7 % 598,268 13.7 % San Diego Area 396,623 9.9 % 420,583 10.0 % 441,631 10.1 % Orange County 444,160 11.1 % 467,888 11.1 % 479,464 10.9 % San Bernardino / Riverside Counties 257,220 6.5 % 277,432 6.6 % 296,624 6.8 % San Joaquin Valley 158,246 4.0 % 176,414 4.2 % 194,741 4.4 % Sacramento Valley 163,949 4.1 % 181,808 4.3 % 197,861 4.6 % Other 151,594 3.8 % 164,431 3.9 % 167,991 3.8 % Total single family portfolio $ 3,988,511 100.0 % $ 4,215,571 100.0 % $ 4,378,731 100.0 % Delinquent and nonaccrual loans by year of origination Year of Origination 30-89 Days Delinquent Non-accrual (4) Total 2003 and prior $ 2,851 2.6 % $ 20,330 3.7 % $ 23,181 3.6 % 2004 20,365 18.6 % 77,855 14.3 % 98,219 15.0 % 2005 40,170 36.8 % 244,517 45.0 % 284,687 43.6 % 2006 30,252 27.7 % 166,291 30.6 % 196,543 30.1 % 2007 10,447 9.6 % 31,847 5.9 % 42,294 6.5 % 2008 5,132 4.7 % 2,880 0.5 % 8,012 1.2 % Total single family defaults $ 109,217 100.0 % $ 543,720 100.0 % $ 652,936 100.0 % (4)This category includes $196.9 of loans, which were charged off by $123.8 million to their estimated collateral value. Delinquent and nonaccrual loans by geographic distribution Region Delinquent Balance % of Total Delinquent Delinquent % of regional portfolio Los Angeles County $ 113,936 17.4 % 9.8 % San Francisco Bay Area 114,288 17.5 % 16.4 % Central California Coast 93,775 14.5 % 17.1 % San Diego Area 77,895 11.9 % 19.6 % Orange County 65,966 10.1 % 14.9 % San Bernardino/Riverside 69,323 10.6 % 27.0 % San Joaquin Valley 43,163 6.6 % 27.3 % Sacramento Valley 39,947 6.1 % 24.4 % Other 34,643 5.3 % 22.9 % Total single family defaults $ 652,936 100.0 % 16.4 % Delinquent and nonaccrual loans by borrower documentation type Borrower documentation type Delinquent Balance % of Total Delinquent Delinquent % of documentation type Verified Income/Verified Assets $ 116,467 17.8 % 6.7 % Stated Income/Verified Assets 206,814 31.7 % 21.6 % Stated Income/Stated Assets 251,421 38.5 % 26.0 % No Income/No Assets 78,234 12.0 % 23.3 % Total single family defaults $ 652,936 100.0 % 16.4 % 7 Delinquent and nonaccrual loans by estimated current loan to value ratio Estimated Current LTV -Price Adjusted(5) Loan Balance % of Total Delinquent Average Estimated Current LTV Ratio <70% $ 23,587 3.6 % 52.1 % >70% <80% 35,062 5.4 % 74.6 % >80% <90% 36,597 5.6 % 85.2 % >90% <100% 73,032 11.2 % 95.7 % >100% <110% 86,688 13.3 % 105.1 % >110% 196,902 30.1 % 125.9 % Partially Charged Off (6) 200,622 30.7 % 100.0 % Not in MSAs 446 0.1 % N/A Total single family defaults $ 652,936 100.0 % 106.0 % (5)The current estimated loan to value ratio is based on OFHEO March 2009 data. (6)The $200.6 of loanswere charged off by $123.8 million to their estimated collateral value. Forecast of single family loan portfolio payment recast Recast quarter(7) Recast Balance Number of Loans 3rd quarter 2009 $ 39,631 92 4th quarter 2009 126,726 287 Total 2009 166,357 379 2010 511,051 1,136 2011 378,114 753 Thereafter 228,633 327 Grand total $ 1,284,155 2,595 (7) Period in which currently performing borrowers are estimated to reach their maximum negative amortization, and be required to make a fully amortizing payment, assuming all borrowers make the minimum payment, and no loans are prepaid prior to their reset date.Does not include loans that have already reached their payment recast or loans that by their terms do not allow for negative amortization. Real estate owned activity Real Estate Owned Balance Number of Properties Beginning balance (as of 3/31/2009) $ 98,081 413 Acquisitions 72,180 322 Write-downs (3,824 ) Sales of REO (68,405 ) (322 ) Ending REO Balance (as of 6/30/2009) $ 98,032 413 Properties in Escrow $ 35,802 177 Loss Mitigation Activity(8) Loan modifications 2009 year-to-date Loan Balance Number of Loans Loan terms modified to: Monthly Adjustable Interest Only 5-years $ 279,611 556 Fixed Interest Only 5-years 194,794 407 Monthly Adjustable Amortizing 5-years 140,363 313 Fixed Amortizing 5-years 101,498 229 6-month Adjustable Interest Only 5-years 96,302 224 6-month Adjustable Amortizing 20,128 49 Other 4,501 8 Grand total (9) $ 837,197 1,786 (8) Of these 1,786 modified loans,1,751 loans with a net balance of $822.5 million were considered to be troubled debt restructuring, based on the Bank's underwriting of the borrower and the property at the date of the modifcation. Based on the yield reduction of these modified loans the bank maintains an impaired valuation allowance of $50.8 million. (9) This disclosure does not include 246modified loans that were moved to non-accrual status with an estimated collateral value of $86 million. 8
